UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7659


EDWARD DANE JEFFUS,

                     Petitioner - Appellant,

             v.

STEPHANIE HOLLEMBAEK,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:15-hc-02240-D)


Submitted: April 18, 2017                                         Decided: April 21, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Dane Jeffus, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edward Dane Jeffus appeals the district court’s order denying his Fed. R. Civ. P. 60(b)

motion for relief from the court’s dismissal of his 28 U.S.C. § 2241 (2012) petition. We have

reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed

in forma pauperis, we affirm for the reasons stated by the district court. Jeffus v. Hollembaek, No.

5:15-hc-02240-D (E.D.N.C. Oct. 5, 2016). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                       AFFIRMED




                                                 2